Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the restriction request, dated April 19, 2021, has been received. By way of this response, Applicant has canceled claims 80, 84, and 85 and introduced new claims 94-115.
Applicant’s election of Group II, claims 94-115, and species elections of an antibody against CD3-epsilon, a localizing domain comprising a transmembrane domain derived from CD8-alpha, an ER retention sequence of KDEL (SEQ ID NO:33), and a hematopoietic cancer have been entered into the record. 
Claims 74-79, 81-83 and 86-93 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2021.
Claims 94-115 are therefore under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 94-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a method of treating cancer, comprising administering a engineered CD3/TCR-alpha-beta-deficient cells. However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering the above engineered T cells to lessen or ameliorate the symptoms of any neoplasia or cancer.
For example, one of skill in the art is well-aware that cancer is difficult to prevent and treat.  According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online].  Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/hematology-and-oncology/overview-of-cancer/cellular-and-molecular-basis-of-cancer >.  Cellular and Molecular Basis of Cancer).  However, the instant disclosure does not provide sufficient in vitro or in vivo evidence showing that the administration of the above engineered T cells can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease. 

Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the cells. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the claimed engineered T cells to the 
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., preventing or treating cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any cancer with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any cancer commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 94-115 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180086831 A1 (Pule et al.)

Pule also teaches the use of the OKT3 antibody for the knockdown of the TCR/CD3 complex (para. 0134-0136), which specifically binds to CD3 epsilon and has heavy and light chain sequences identical to those of SEQ ID NOs: 1 and 2, respectively (see, e.g., US 20180066034 A1 at para. 0168).
Pule also teaches that the T cell may be any kind of T cell, such as a cytotoxic T cell, a memory T cell, a memory T cell or a regulatory T cell (para. 0093).
Pule also teaches that the above engineered T cells may further comprise a chimeric antigen receptor (CAR). Pule teaches that the CARs may include domains derived from CD8 CD3-zeta, and 4-1BB (para. 0073-0076). While Pule does not explicitly teach that the CAR is specific for CD19 or CD3, Pule teaches that the CAR may be specific for a tumor antigen, which would encompass CD19 and CD3 (see, e.g., Lorentzen et al. "CD19-Chimeric Antigen Receptor T Cells for Treatment of Chronic Lymphocytic Leukaemia and Acute Lymphoblastic Leukaemia", Scand J Immunol. 2015 Oct;82(4):307-19.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 100, 102, 112, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Pule as applied to claims 94 and 106 above, and further in view of Lorentzen et al. (Scand J Immunol. 2015 Oct;82(4):307-19.).

Lorentzen teaches the use of CAR-T cells which target CD19 for the treatment of lymphoblastic leukemia (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the anti-CD19 CAR taught by Lorentzen to the engineered T cells taught by Pule to arrive at the claimed invention. As stated above, Pule teaches that the engineered T cells may also comprise a CAR to facilitate anti-cancer therapy for acute myeloid leukemia (AML)(see claims 41-43). Lorentzen teaches that CD19 is a desirable target for CAR-T cell therapy against AML. The anti-CD19 CAR of Lorentzen can be applied to the engineered T cell of Pule by simple substitution using known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 94-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-42 of copending Application No. 16/943,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from they are drawn to identical subject matter, specifically, to engineered T cells which bind to CD3-episilon for the purpose of downregulating T cell receptor expression, and the use of said cell for treatment of a hematological malignancy. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644